Exhibit 99 Farmers & Merchants Bancorp Announces Increase in Stock Repurchase Program The Board of Directors of Farmers & Merchants Bancorp has approved increasing the funds available for the Company’s Common Stock Repurchase Program.The Board’s resolution authorized up to $20 million over the four year period ending October 31, 2012. Since the inception of the Company’s Common Stock Repurchase Program in 1998, the Company has repurchased over 88,000 shares totaling $32.3 million. The Board approved this extension and increase in the Common Stock Repurchase Program because of the possibility that the Company will generate more capital in the future than it needs to meet sustainable growth targets while continuing to be classified “well-capitalized” under regulatory guidelines. While the Board and management intend to manage the Common Stock Repurchase Program so as to complement the Company’s cash dividend payment objectives, no assurance can be given as to future dividend levels. Stock repurchases will continue to be made on the open market or through private transactions. The Common Stock Repurchase Program requires that no purchases may be made if the Company’s current “well-capitalized” status would be impacted.
